Title: From George Washington to Henry Laurens, 4 May 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Head Quarters Valley Forge 4 May 1778
                    
                    Last night at 11 oClock, I was honored with your despatches of the 3d. The Contents afford me the most sensible pleasure. Mr Simeon Deane had informed me, by a line from Bethlehem, that he was the Bearer of the Articles of alliance &ca between France and the States.
                    I shall defer celebrating this happy event in a suitable manner, untill I have liberty from Congress to announce it publickly. I will only say, that the army are anxious to manifest their joy upon the occasion.
                    Inclosed you have a letter which I received a few days ago from Lord Stirling, and which, at his request, I lay before Congress with its contents. I am with the greatest Esteem and Respect Sir Your most obt Servt
                    
                        Go: Washington
                    
                